DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Piett et al (US 20120258680 A1) in view of South (US 20150111524 A1).
Regarding claims 1, 23,  Piett et al discloses a method (figs. 1-2) comprising: receiving (receiving, via a communication network linked to the emergency information system, an access request from the emergency service provider; paragraph 0006), by a computing device: emergency-related information (emergency information system 100) associated with a user (the user accesses user interface 116 and establishes an emergency information system account; paragraph 0006, 0039); and an indication that approval has been granted (the user has specifically granted permission to emergency information system 100 to access the relevant information in the user's account) for delivery of the emergency-related information (authentication mechanisms can grant discriminative access rights to different responders; paragraph 0066), via a wireless network (access rights also relate to determining a user's location; for instance, a user may allow a PSAP to request the location of the user's mobile phone from the service provider for a certain time period after an initial 9-1-1 call; paragraph 0067-0068), at an emergency location (emergency information system 100 collects user-generated content at or near the time of the user's 9-1-1 call; for instance, data such as location information or real-time or recently updated health records may be retrieved in real time; in addition, emergency information system 100 also provides the PSAP operator with the most recent location of the user by integrating into the location networks of mobile phone service providers and other service providers; paragraph 0063, 0067); determining (determine a user's location; paragraph 0067), by the computing device (a computer-aided dispatch or other end user system queries the Automatic Location Information database to obtain the address associated with the user's telephone number; paragraph 0059-0060), that a request (location request mechanism) for emergency assistance (determining a funding source for a subscription to emergency information system 100; emergency information system 100 collects user-generated content at or near the time of the user's 9-1-1 call; paragraph 0050, 0064) has been initiated at the emergency location (a user may allow a PSAP to request the location of the user's mobile phone from the service provider for a certain time period after an initial 9-1-1 call; furthermore, the location request mechanism is operable directly through an emergency information system interface presented to the PSAP operator or first responder ; paragraph 0067-0069); establishing (a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112); and sending (sends a request to emergency information system 100), by the computing device and to the wireless device via the wireless connection, the emergency-related information (the PSAP system sends a request to emergency information system 100 including an identifier of the caller ; paragraph 0060, 0063, 0064).
 However, Piett et al does not specifically disclose the features of establishing, based on determining that a wireless device is at the emergency location, a wireless connection between the computing device and the wireless device.
On the other hand, South, from the same field of endeavor, discloses the features of establishing (establishing, by a processor, a virtual beacon in association with a landmark, and receiving, by the processor, location information representing locations of a plurality of user devices; paragraph 0008, 0105), based on determining (determining, by the processor, which of the user devices are located within the geo-fence based on the location information) that a wireless device is at the emergency location (determining, by the processor, which of the user devices are located within a subscription distance from the virtual beacon based on the location information, subscribing the individuals associated with user devices within the subscription distance to an emergency notification list), a wireless connection (perform the connection automatically) between the computing device (user device 130; paragraph 0035) and the wireless device (receive and transmit emergency information via a cellular data connection and/or a WiFi data connection; in addition, the administrative user interface may be accessed via a web-browser or dedicated application on any computing device with a network connection to the system 200; paragraph 0041-0042, 0089, 0095). Note that the user device 130 is a network-enabled computing device used by the individual 120 and may be a mobile telephone, a desktop computer, a laptop, netbook, a smart phone, a tablet computer (paragraph 0035). It is shown above that South discloses the features of establishing, based on determining that a wireless device is at the emergency location, a wireless connection between the computing device and the wireless device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of South to the communication system of Piett in order to provide a method for interactive emergency information and identification.
Regarding claim 2, Piett et al as modified discloses a method (figs. 1-2), further comprising: storing, by the computing device, information indicating, for each of a plurality of different emergency types, one or more items of emergency-related information to be provided to one or more emergency responder devices in a corresponding emergency (sharing rules and permissions based on attributes of the user’s data; access permissions; permissions may be enabled to allow user information to be accessed outside of a 9-1-1 call, for instance if needed for public safety or public health issues; users are prompted to enable the appropriate permissions in their account ; paragraph 0026, 0052, 0068).
  Regarding claim 3, Piett et al as modified discloses a method (figs. 1-2), wherein the sending comprises sending (the PSAP system sends a request to emergency information system 100 including an identifier of the caller ; paragraph 0060, 0063, 0064), to the wireless device via the wireless connection, medical information associated with the user (select user data on the basis of the data representative of access permissions; paragraph 0013, 0054).
Regarding claim 4, Piett et al as modified discloses a method (figs. 1-2), further comprising: sending (the PSAP system sends a request to emergency information system 100 including an identifier of the caller ; paragraph 0060, 0063, 0064) information associated with a building or structure associated with the emergency location (emergency information system 100 collects user-generated content at or near the time of the user's 9-1-1 call; for instance, data such as location information or real-time or recently updated health records may be retrieved in real time; in addition, emergency information system 100 also provides the PSAP operator with the most recent location of the user by integrating into the location networks of mobile phone service providers and other service providers; paragraph 0063, 0067; paragraph 0035, 0048).
	Regarding claims 8, 26, Piett et al discloses an apparatus (figs. 1-2) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive (receiving, via a communication network linked to the emergency information system, an access request from the emergency service provider; paragraph 0006): emergency-related information associated with a user (the user accesses user interface 116 and establishes an emergency information system account; paragraph 0006, 0039); and an indication that approval has been granted (the user has specifically granted permission to emergency information system 100 to access the relevant information in the user's account) for delivery of the emergency- related information (authentication mechanisms can grant discriminative access rights to different responders; paragraph 0066), via a wireless network (access rights also relate to determining a user's location; for instance, a user may allow a PSAP to request the location of the user's mobile phone from the service provider for a certain time period after an initial 9-1-1 call; paragraph 0067-0068), at an emergency location (emergency information system 100 collects user-generated content at or near the time of the user's 9-1-1 call; for instance, data such as location information or real-time or recently updated health records may be retrieved in real time; in addition, emergency information system 100 also provides the PSAP operator with the most recent location of the user by integrating into the location networks of mobile phone service providers and other service providers; paragraph 0063, 0067); determine (determine a user's location; paragraph 0067) that a request for emergency assistance (location request mechanism) has been initiated at the emergency location (a user may allow a PSAP to request the location of the user's mobile phone from the service provider for a certain time period after an initial 9-1-1 call; furthermore, the location request mechanism is operable directly through an emergency information system interface presented to the PSAP operator or first responder ; paragraph 0067-0069); establish (a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112); and send (send a request to emergency information system 100), to the wireless device via the wireless connection, the emergency-related information (the PSAP system sends a request to emergency information system 100 including an identifier of the caller ; paragraph 0060, 0063, 0064).
However, Piett et al does not specifically disclose the features of establishing, based on determining that a wireless device is at the emergency location, a wireless connection between the computing device and the wireless device.
On the other hand, South, from the same field of endeavor, discloses the features of establishing (establishing, by a processor, a virtual beacon in association with a landmark, and receiving, by the processor, location information representing locations of a plurality of user devices; paragraph 0008, 0105), based on determining (determining, by the processor, which of the user devices are located within the geo-fence based on the location information) that a wireless device is at the emergency location (determining, by the processor, which of the user devices are located within a subscription distance from the virtual beacon based on the location information, subscribing the individuals associated with user devices within the subscription distance to an emergency notification list), a wireless connection (perform the connection automatically) between the computing device (user device 130; paragraph 0035) and the wireless device (receive and transmit emergency information via a cellular data connection and/or a WiFi data connection; in addition, the administrative user interface may be accessed via a web-browser or dedicated application on any computing device with a network connection to the system 200; paragraph 0041-0042, 0089, 0095). Note the user device 130 is a network-enabled computing device used by the individual 120 and may be a mobile telephone, a desktop computer, a laptop, netbook, a smart phone, a tablet computer (paragraph 0035). It is shown above that South discloses the features of establishing, based on determining that a wireless device is at the emergency location, a wireless connection between the computing device and the wireless device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of South to the communication system of Piett in order to provide a method for interactive emergency information and identification.
 	Regarding claim 9, Piett et al as modified discloses an apparatus (figs. 1-2), wherein the instructions, when executed by the one or more processors, further cause the apparatus to store information indicating, for each of a plurality of different emergency types, one or more items of emergency-related information to be provided to one or more emergency responder devices in a corresponding emergency (sharing rules and permissions based on attributes of the user’s data; access permissions; permissions may be enabled to allow user information to be accessed outside of a 9-1-1 call, for instance if needed for public safety or public health issues; users are prompted to enable the appropriate permissions in their account ; paragraph 0026, 0052, 0068).
	Regarding claim 10, Piett et al as modified discloses an apparatus (figs. 1-2),
wherein the instructions, when executed by the one or more processors, further cause the apparatus to send (the PSAP system sends a request to emergency information system 100 including an identifier of the caller ; paragraph 0060, 0063, 0064), to the wireless device via the wireless connection, medical information associated with the user (select user data on the basis of the data representative of access permissions; paragraph 0013, 0054).
	Regarding claim 11, Piett et al as modified discloses an apparatus (figs. 1-2), wherein the instructions, when executed by the one or more processors, further cause the apparatus to send ((the PSAP system sends a request to emergency information system 100 including an identifier of the caller ; paragraph 0060, 0063, 0064) information associated with a building or structure associated with the emergency location (emergency information system 100 collects user-generated content at or near the time of the user's 9-1-1 call; for instance, data such as location information or real-time or recently updated health records may be retrieved in real time; in addition, emergency information system 100 also provides the PSAP operator with the most recent location of the user by integrating into the location networks of mobile phone service providers and other service providers; paragraph 0063, 0067; paragraph 0035, 0048). 
	Regarding claims 15, 29, Piett et al discloses a non-transitory computer-readable medium storing instructions that, when executed (figs. 1-2), cause a computing device to: receive (receiving, via a communication network linked to the emergency information system, an access request from the emergency service provider; paragraph 0006): emergency-related information (emergency information system 100) associated with a user (the user accesses user interface 116 and establishes an emergency information system account; paragraph 0006, 0039); and an indication that approval has been granted (the user has specifically granted permission to emergency information system 100 to access the relevant information in the user's account) for delivery of the emergency-related information (authentication mechanisms can grant discriminative access rights to different responders; paragraph 0066), via a wireless network (access rights also relate to determining a user's location; for instance, a user may allow a PSAP to request the location of the user's mobile phone from the service provider for a certain time period after an initial 9-1-1 call; paragraph 0067-0068), at an emergency location (emergency information system 100 collects user-generated content at or near the time of the user's 9-1-1 call; for instance, data such as location information or real-time or recently updated health records may be retrieved in real time; in addition, emergency information system 100 also provides the PSAP operator with the most recent location of the user by integrating into the location networks of mobile phone service providers and other service providers; paragraph 0063, 0067); determine (determine a user's location; paragraph 0067) that a request for emergency assistance (location request mechanism) has been initiated at the emergency location (a user may allow a PSAP to request the location of the user's mobile phone from the service provider for a certain time period after an initial 9-1-1 call; furthermore, the location request mechanism is operable directly through an emergency information system interface presented to the PSAP operator or first responder ; paragraph 0067-0069); establish (a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112); and send (send a request to emergency information system 100) to the wireless device via the wireless connection, the emergency-related information (the PSAP system sends a request to emergency information system 100 including an identifier of the caller ; paragraph 0060, 0063, 0064).
However, Piett et al does not specifically disclose the features of establishing, based on determining that a wireless device is at the emergency location, a wireless connection between the computing device and the wireless device.
On the other hand, South, from the same field of endeavor, discloses the features of establishing (establishing, by a processor, a virtual beacon in association with a landmark, and receiving, by the processor, location information representing locations of a plurality of user devices; paragraph 0008, 0105), based on determining (determining, by the processor, which of the user devices are located within the geo-fence based on the location information) that a wireless device is at the emergency location (determining, by the processor, which of the user devices are located within a subscription distance from the virtual beacon based on the location information, subscribing the individuals associated with user devices within the subscription distance to an emergency notification list), a wireless connection (perform the connection automatically) between the computing device (user device 130; paragraph 0035) and the wireless device (receive and transmit emergency information via a cellular data connection and/or a WiFi data connection; in addition, the administrative user interface may be accessed via a web-browser or dedicated application on any computing device with a network connection to the system 200; paragraph 0041-0042, 0089, 0095). Note the user device 130 is a network-enabled computing device used by the individual 120 and may be a mobile telephone, a desktop computer, a laptop, netbook, a smart phone, a tablet computer (paragraph 0035). It is shown above that South discloses the features of establishing, based on determining that a wireless device is at the emergency location, a wireless connection between the computing device and the wireless device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of South to the communication system of Piett in order to provide a method for interactive emergency information and identification.
 	Regarding claim 16, Piett et al as modified discloses a non-transitory computer-readable medium storing instructions that, when executed (figs. 1-2), wherein the instructions, when executed, further cause the computing device to store information indicating, for each of a plurality of different emergency types, one or more items of emergency-related information to be provided to one or more emergency responder devices in a corresponding emergency (sharing rules and permissions based on attributes of the user’s data; access permissions; permissions may be enabled to allow user information to be accessed outside of a 9-1-1 call, for instance if needed for public safety or public health issues; users are prompted to enable the appropriate permissions in their account ; paragraph 0026, 0052, 0068). 
	Regarding claim 17, Piett et al as modified discloses a non-transitory computer-readable medium storing instructions that, when executed (figs. 1-2), wherein the instructions, when executed, further cause the computing device to send (the PSAP system sends a request to emergency information system 100 including an identifier of the caller ; paragraph 0060, 0063, 0064), to the wireless device via the wireless connection, medical information associated with the user (select user data on the basis of the data representative of access permissions; paragraph 0013, 0054). 
	Regarding claim 18, Piett et al as modified discloses a non-transitory computer-readable medium storing instructions that, when executed (figs. 1-2), wherein the instructions, when executed, further cause the computing device to provide information associated with a building or structure associated with the emergency location (emergency information system 100 collects user-generated content at or near the time of the user's 9-1-1 call; for instance, data such as location information or real-time or recently updated health records may be retrieved in real time; in addition, emergency information system 100 also provides the PSAP operator with the most recent location of the user by integrating into the location networks of mobile phone service providers and other service providers; paragraph 0063, 0067; paragraph 0035, 0048). 
	Regarding claim 22, Piett et al as modified discloses a method (figs. 1-2), wherein the wireless connection is between an emergency responder wireless device and a wireless router associated with the user (database 102 stored at the PSAP or at another location accessible to first responders; in addition, the location request mechanism is operable directly through an emergency information system interface presented to the PSAP operator or first responder; the location request mechanism is available via an interface requesting location information from another system; paragraph 0064-0065, 0069). 
	Regarding claim 24, Piett et al as modified discloses a method (figs. 1-2), wherein the wireless connection comprises: a wireless connection between the wireless device and a wireless router (a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112); and a connection between the wireless router and the computing device (network router; receiving, via a communication network linked to the emergency information system, an access request from the service provider; and providing, via the communication network, at least some of the user data to the service provider, including selecting the at least some user data on the basis of the data representative of access permissions; paragraph 0034-0035, 0040).
	 Regarding claim 25, Piett et al as modified discloses an apparatus (figs. 1-2), wherein the wireless connection (a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112) is between an emergency responder wireless device and a wireless router associated with the user (network router; the user accesses user interface 116 and establishes an emergency information system account; paragraph 0006, 0039).
	Regarding claim 27, Piett et al as modified discloses an apparatus (figs. 1-2), wherein the wireless connection (a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112) comprises: a wireless connection between the wireless device and a wireless router; and a connection between the wireless router and the apparatus (network router; receiving the user data from a source of the user data; the source of the user data includes at least one of the user, a communication service provider used by the user, and a third party data source associated with the user; paragraph 0013, 0025).
	Regarding claim 28, Piett et al as modified discloses a non-transitory computer-readable medium storing instructions that, when executed (figs. 1-2), wherein the wireless connection (a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112) is between an emergency responder wireless device and a wireless router associated with the user (network router; the user accesses user interface 116 and establishes an emergency information system account; paragraph 0006, 0039).
	 Regarding claim 30, Piett et al as modified discloses a non-transitory computer-readable medium storing instructions that, when executed (figs. 1-2), wherein the wireless connection comprises: a wireless connection (a secure connection is established between the PSAP 108 and emergency information system 100 via communication network 112) between the wireless device and a wireless router; and a connection between the wireless router and the computing device (network router; the user accesses user interface 116 and establishes an emergency information system account; paragraph 0006, 0039; in addition, the PSAP interface to emergency information system 100 and any corresponding authentication mechanisms can grant discriminative access rights to different responders; paragraph 0034-0035, 0038).  
Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Piett et al (US 20120258680 A1) in view of South (US 20150111524 A1) as applied to claims 1, 8, 15 above, and further in view of Kaltsukis (US 20090186596 A1).
Regarding claims 5-6, 12-13, 19-20, Piett and South disclose everything claimed as explained above except the features of establishing a temporary wireless network at the emergency location for transmission of the emergency-related information, wherein the establishing comprises establishing a secure wireless connection between a wireless access point of a wireless network at the emergency location and the wireless device. 
However, Kaltsukis discloses the features of establishing (establish a data connection with a network server and a multiparty call connection with a PSAP; paragraph 0030) a temporary wireless network at the emergency location (established through the server by the PSAP or by any auxiliary responders with whom the PSAP has shared the log-on information; establishing VoIP communications with crash victims and for providing crash data and video information to emergency responders showing the injury level of crash victim; paragraph 0032, 0037, 0051) for transmission of the emergency-related information (establish a multiparty call connection including the person, the wireless telephone and a PSAP dispatcher and wherein the multiparty call connection is active for at least a portion of the active data connection; command the calling wireless telephone to establish a multiparty call with a PSAP by input of DTMF tones on the key pad of his telephone ; paragraph 0039-0040, 0046), wherein the establishing (establish a data connection with a network server when ordered to set-up a multiparty call, and to send location data to the server, and to maintain the data connection for a predetermined period of time after the multiparty call is terminated; paragraph 0025, 0027) comprises establishing (establishment of the multiparty call allows the person to talk directly to the PSAP; provide the PSAP with the log-on information required to gain access to data transmitted from the wireless telephone to the network server; paragraph 0027, 0030, 0042) a secure wireless connection between a wireless access point of a wireless network at the emergency location (the log-on information providing a means whereby the PSAP, and any emergency response personnel he chooses to share the log-on information with, can access audio, video and location information transmitted from the wireless telephone; and a user information databases, and a database of 10-digit PSAP telephone numbers linked to areas of PSAP jurisdiction stored on the server ; paragraph 0006, 0052-0053) and the wireless device (determine the location of the wireless telephone, to generate maps showing this location; and to determine the correct 10-digit telephone number to call to connect to a PSAP having jurisdiction over the location from which the call is originating using a database of PSAP numbers linked to areas of PSAP jurisdiction; paragraph 0064, 0068, 0084). Note that the server should also be configured to allow a logged-on person to send remote control commands to the wireless telephone that activate or deactivate functions and devices connected to the wireless telephone such as turning on a camera, unlocking doors, turning off a vehicle engine and establishing VoIP type communications connections with persons in the vicinity of the wireless telephone (paragraph 0031, 0037). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Kaltsukis to the modified system of South and Piett in order to provide a PSAP with means for tracking the real time location of a wireless telephone that connects to an Internet server upon detection of predefined events.
Allowable Subject Matter
Claims 7, 14, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13, 15-20, 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641